Citation Nr: 1612799	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1953 to February 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran claims his current right shoulder disability is due to an injury in service.  At the March 2016 videoconference hearing he testified that he injured the right shoulder in service when his jeep went into a bomb crater.  VA treatment records show he has post-total shoulder arthroplasty right shoulder arthritis.  His report of a right shoulder injury is undocumented in his service treatment records (STRs), which are silent for any reference to the right; however, his account of such injury is consistent with his military occupational specialty of vehicle driver.  (Note, however, the STRs do show July 1954 treatment for a left shoulder muscle strain.).  The Veteran is competent to report that he injured his right shoulder in service, but (as a layperson) not competent to establish by his own opinion that a remote such injury as he describes caused his current right shoulder disability.  He has not been afforded a VA examination in conjunction with the instant claim.  Under the circumstances outlined, and in light of the low threshold standard as to when a VA nexus examination is necessary, endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)), a VA examination to secure a medical advisory opinion regarding the likely etiology of the right shoulder disability is necessary.  

The most recent records of VA treatment in the record are from January 2013.  Any updated records of VA evaluations or treatment the Veteran has received for his right shoulder since then are constructively of record, may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record complete updated (i.e., those not already in the record, to the present) clinical records of any VA evaluations and/or treatment the Veteran has received for his right shoulder disability since January 2013.  

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his right shoulder disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran (and acknowledging his account of a right shoulder injury sustained in a jeep accident in service), the examiner should provide opinions that respond to the following:  

Please identify the likely etiology for the Veteran's post-replacement right shoulder arthritis.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that the disability is related to the Veteran's service (to include as due to a right shoulder injury such as he describes)?  If the right shoulder disability is determined to be unrelated to the Veteran's service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

